SUMMARY ORDER
Defendant-appellant appeals from his conviction following a guilty plea for violations of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). We assume the parties’ familiarity with the facts, proceedings below, and specification of issues on appeal.
McCrorey argues on appeal that his sentence was incorrectly determined in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), despite his waiver of the right to appeal as part of his plea agreement. A waiver of a right to appeal is enforceable against grounds for appeal which arise subsequent to the plea agreement due to a change in the law. United States v. Morgan, 406 F.3d 135, 137 (2d Cir.2005). A defendant may continue to seek relief from the underlying plea agreement despite a waiver of the right to appeal, if the plea was “not knowing and voluntary,” or where the sentence was “based on a constitutionally impermissible factor.” United States v. Haynes, 412 F.3d 37, 39 (2d Cir.2005). McCrorey does not. argue on appeal that his plea agreement was not knowing and voluntary under the law that existed at the time. See id. (holding that “[w]hile ignorance of then-existing rights can invalidate a plea agreement in some cases, ignorance of future rights is unavoidable and not a basis for avoiding a plea agreement.”) Therefore, the waiver of his right to appeal as part of the plea agreement precludes him from challenging the conviction and sentence based on the subsequent Supreme Court ruling in Booker.
For the above reasons, we affirm the conviction and the sentence of the district court.